Citation Nr: 1521744	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-21 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to July 1971 and from January 1978 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In September 2014, the Veteran testified before the undersigned at a Board hearing held via videoconference.  A transcript of that hearing is of record.


FINDING OF FACT

Service-connected disabilities do not preclude the Veteran from obtaining and following substantially gainful employment.  Factors warranting a referral for TDIU on an extraschedular basis are not present.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 C.F.R. §§ 3.340, 4.16(a)(b) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter dated October 2009.  The claim was last adjudicated in June 2014.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has also fulfilled its duty to assist.  VA obtained the Veteran's service treatment records, private treatment records, and Social Security Administration records.  During the Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In March 2014, VA afforded the Veteran relevant examinations with respect to the severity of his service-connected disabilities and their effects on his employability.  The examiner reviewed the Veteran's claims file and considered the Veteran's reported history, examined the Veteran, described his disabilities in detail, and provided an analysis to support any conclusions.  Therefore, the examinations are adequate and allow the Board to make an informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Entitlement to TDIU

The Veteran asserts entitlement to TDIU because his service connected disabilities cause him difficulty walking, sitting, typing, and sleeping.  He claims his hands are weak and painful to where he cannot grasp things; he cannot sit, stand, or lay down for long periods of time; he cannot get adequate sleep because of the disabilities; he cannot use a computer or office equipment because of the tingling, numbness, weakness, and pain in his hands; he is at risk of falling; and he cannot drive.  Thus, the Veteran contends that he is unemployable. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. §§ 3.321, 4.16(b).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In determining whether a Veteran is entitled to a TDIU, his nonservice-connected disabilities may not be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether a Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).

In this case, the Veteran is service connected for diabetes mellitus with erectile dysfunction, evaluated at 40 percent from January 2009; peripheral neuropathy of the right upper extremity, evaluated at 10 percent from January 2009 and 30 percent from March 2014; peripheral neuropathy of the left upper extremity, evaluated at 10 percent from January 2009 and 20 percent from March 2014; peripheral vascular disease of the right lower extremity, evaluated at 0 percent from January 2009; peripheral vascular disease of the left lower extremity, evaluated at 20 percent from January 2009; peripheral neuropathy of the right lower extremity, evaluated at 10 percent from January 2009, and 20 percent from March 2014; peripheral neuropathy of the left lower extremity, evaluated at 10 percent from January 2009, and 20 percent from March 2014; tinnitus, evaluated at 10 percent from January 2009; and, bilateral hearing loss, evaluated at 0 percent from January 2009.  The combined evaluation of service-connected disabilities is 80 percent from January 2009 and 90 percent from March 2014.  Accordingly, TDIU on a schedular basis is for consideration. 

In that regard, the record shows that the Veteran was employed as a logistics engineer at a major corporation from January 1988 to December 2008 at which time he claims he became too disabled to work.  A December 2009 statement from the corporation reports the Veteran receiving pension benefits as of June 1, 2009.  The Veteran has completed two years of college education.  He stated in his October 2009 claim of TDIU that he has not tried to obtain employment since he became too disabled to work.

In December 2009, the Social Security Administration awarded the Veteran disability benefits, finding that the Veteran's impairments were rheumatoid arthritis with poly arthralgia; degenerative disc disease, cervical spine with radiculopathy; osteoarthritis right wrist; left shoulder impingement; and chronic obstructive pulmonary disease.  In a March 2009 certification to the state of California, Dr. Z.E.H. stated that rheumatoid arthritis was making the Veteran disabled and prevents him from his regular and customary work.  

June 2009 VA examinations evaluated the Veteran's diabetes mellitus with erectile dysfunction, peripheral neuropathy of the upper extremities, peripheral vascular disease of the lower extremities, hearing loss, and tinnitus disabilities.  With respect to diabetes, peripheral neuropathy and peripheral vascular disease, the Veteran reported progressive loss of strength and tingling and numbness of the fingertips, feet and legs.  He also described symptoms of claudication after walking 50 yards on level ground at 2 miles per hour, calf pain at rest, and a persistent coldness of the extremities.  Examination of the extremities did not reveal atrophic skin changes, ulceration, gangrene, ischemic limb pain or persistent coldness.  Examination of the right lower peripheral pulses reveals femoral pulse 2+, popliteal pulse 2+, dorsalis pedis pulse 2+ and posterior tibial pulse 2+.  Examination of the left lower peripheral pulses reveals femoral pulse 2+, popliteal pulse 1+, dorsalis pedis pulse 1+ and posterior tibial pulse 1+.  Neurological examination of the upper extremities found motor function within normal limits. Sensory function was abnormal with findings of diminished tactile sensation on all finger tips. The modality used to test sensory function was light touch. The right upper extremity reflexes revealed biceps jerk 2+ and triceps jerk 2+.  The left upper extremity reflexes revealed biceps jerk 2+ and triceps jerk 2+.

A neurological examination of the lower extremities revealed motor function within normal limits, sensory function abnormal with findings of reduced sensation in a stockings distribution in the bilateral distal 1/3 of legs and feet.  The modality used to test sensory function was light touch.  The right lower extremity reflexes revealed knee jerk 2+ and ankle jerk 1+.  The left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 1+.  There was no specific peripheral nerve identified, as the Veteran presented with stocking-glove distribution; but the peripheral nerve examination revealed neuritis.

Doppler testing revealed ankle/brachial index on the right was 0.93 and on the left side it was 0.76.  Neuropathy was present in the upper extremities and the lower extremities.  The neurological condition resulted in neuritis.  With respect to diabetes mellitus, peripheral neuropathy, and peripheral vascular disease, November 2009 addendum medical opinions stated that the functional impairment of those disabilities on the Veteran's ability to perform physical and sedentary activities of employment is diminished exercise tolerance.  

With respect to hearing loss and tinnitus, in the June 2009 audiology examination, Veteran stated that the conditions existed since 1970, and he described difficulty hearing soft speech and ringing in both ears.  The Veteran was not receiving any treatment for the conditions.  The examiner found a moderate, bilateral sensorineural hearing loss and tinnitus.  The examiner opined that the effect of the condition on the Veteran's usual occupation was difficulty hearing and understanding the speech of co-workers.  The effect of the condition on the Veteran's daily activity wass difficulty hearing and understanding speech in everyday situations.

The March 2014 VA examinations also evaluated the Veteran's diabetes mellitus with erectile dysfunction, peripheral neuropathy of the upper extremities, peripheral vascular disease of the lower extremities, hearing loss, and tinnitus disabilities.  With respect to diabetes mellitus, the examiner found that the Veteran is not required to regulate his activities as part of medical management of the disability.  Examination of the upper extremities showed decreased sensation of the fingers.  Examination of the lower extremities showed decreased sensation of the feet.  There was no edema of the lower extremities.  All of the peripheral pulses for the upper extremities were 2+.  Examination of the right lower peripheral pulses revealed femoral pulse 2+, popliteal pulse 2+, dorsalis pedis pulse 1+, and posterior tibial pulse 1+.  Examination of the left lower peripheral pulses revealed femoral pulse 2+, popliteal pulse 2+, dorsalis pedis pulse 1+ and posterior tibial pulse 1+.  The Veteran reported aching and fatigue in the legs after prolonged standing or walking, constant pain at rest, and claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour.  Right and left ankle/brachial indices were 1.03.  The examiner opined that the impact of the Veteran's peripheral vascular condition on the Veteran's ability to work is a limition on prolonged walking and running. 

With respect to peripheral neuropathy, the Veteran reported the date of onset was 1993; the condition began with swelling of the hands and numbness in cold weather; and the condition has stayed the same.  The symptoms were reported as moderate constant pain in all extremities, moderate intermittent pain in all extremities, mild paresthesias and/or dysesthesias in the upper extremities, and moderate paresthesias and/or dysesthesias in the lower extremities, and moderate numbness of all extremities.  The neurological examination was normal for all tests.  Deep tendon reflexes were all normal.  There was decreased sensation to light touch in the hands and fingers, but other portions of the extremities were normal.  There was decreased sensation to light touch in the feet and toes, with normal sensation in the ankles and legs.  There was no muscle atrophy or trophic changes.  The examiner found moderate incomplete paralysis of the radial and ulnar nerves of both upper extremities, and moderate incomplete paralysis of the sciatic nerve of both lower extremities.  The examiner noted the Veteran has a diagnosis of rheumatoid arthritis.  The examiner opined that the medical conditions of diabetes, neuropathy, peripheral vascular disease, arthritis and other conditions do not render him unable to secure and maintain gainful employment.  The examiner further stated that the Veteran is limited from working at heights or on ladders and from prolonged walking and running.  The examiner opined that the Veteran can do sedentary activities like a desk job or clerical work.

The March 2014 audiology examination revealed a diagnosis of sensorineural hearing loss in the frequency range of 500-4000 Hz and 6000 Hz or higher in both ears, and tinnitus.  The Veteran reported the functional impact of hearing loss as the television needs to be louder, difficulty understanding speech in the presence of background noise, others have to repeat back spoken utterances, and difficulty with high-pitched voices. The examiner opined that the functional impact of mild sloping to moderate bilateral sensorineural hearing loss ought not affect or be a hindrance to the ability of the Veteran to have gainful employment.  The functional impact of tinnitus is that it keeps the Veteran awake at night, affects getting voices correct as well as concentration during daily activities.  The examiner opined that the functional impairment of tinnitus ought not affect or be a hindrance to the ability of the Veteran to have gainful employment.

In the September 2014 Board hearing, the Veteran reported that he missed a lot of time at work because he could not function.  He stated he could hardly get out of bed and make his 100 mile commute to work.  He couldn't stay in his office, couldn't use the computer for writing logistics.  He had to frequently get up and move around, which put him behind.  He stated that all he could do was hold meetings, which were infrequent.  The Veteran contends he was laid off, and at the expiration of his severance period, he retired.  The Veteran's wife testified that the Veteran has fallen a few times, that hand pain wakes him up at night and that she has to drive the Veteran everywhere.

In a September 2014 correspondence, Dr. Z.E.H., the Veteran's longtime treating physician stated that the Veteran suffers from neuropathy, peripheral vascular disease, and bilateral hearing loss and that these medical conditions make him eligible for permanent disability, based on the inability to drive or walk distances, manipulation of hands for fine motor skills, like typing, using a mouse, keyboard, or office equipment; lack of full functionality of his bilateral upper and lower extremities due to numbness and tingling; involuntarily dropping things, lack of grip; falling; and inability to have a full night's sleep.  Dr. Z.E.H. further stated that even if the Veteran worked as a consultant, the lack of sleep would affect his memory and brain/body function to properly do his job.

Upon consideration of the evidence of record, the Board finds that a TDIU is not warranted.  The preponderance of the evidence is against a finding that the Veteran is unable to secure or follow a substantially gainful occupation.  

The most probative evidence in this regard are the 2009 and 2014 VA examinations which evaluated the Veteran's disabilities in detail.  Therein, the examiners found decreased sensation in the hands fingers, feet, and toes, and at most a moderate incomplete paralysis of the radial and ulnar nerves, and moderate incomplete paralysis of the sciatic nerves.  The examiner opined that the Veteran's disabilities of diabetes, neuropathy, peripheral vascular disease, arthritis and other conditions do not render him unable to secure and maintain gainful employment.  Rather, the Veteran needs limitation from working at heights or ladders and from prolonged walking or running.  In March 2014, the examiner opined that the Veteran could do sedentary activities such as clerical work or a desk job.

Although the Veteran contends that his service connected disabilities cause him difficulty walking and he stumbles and falls; his hands are weak, and painful to where he cannot grasp things; he cannot sit, stand, or lay down for long periods of time; and he cannot get sleep, the June 2009 and March 2014 opinions are based on detailed evaluations of the Veteran's conditions.  The Board finds that the specific, reasoned opinions of the medical examiners are more credible and of greater probative weight than the lay assertions of the Veteran that his service connected disabilities render him unemployable, because the medical examiners have greater training, knowledge, and expertise than the Veteran in evaluating the severity of the relevant disabilities.  

The Board takes into consideration the Veteran's contention that he cannot sit for long periods and that he could no longer make the 100 mile commute to his prior job and that he was getting behind in the prior job.  While the Board is sympathetic to the difficulties that the Veteran's disabilities may present in an occupation, the disability rating in itself is recognition that impairment makes it difficult to obtain or keep employment.  Moreover, the Board finds the Veteran's and his wife's statements that he is not able to secure and follow a substantially gainful occupation not to be credible.  The Board notes that substantially gainful employment is not limited to employment in the Veteran's prior or chosen field.  The Veteran has over twenty years' experience as a logistics engineer in a demanding job at a major corporation.  See October 2008 private treatment record.  Presumably, this occupation requires a degree of intelligence and his longevity suggests competence and skill.  Nothing suggests that such skills could not be transferred to other occupations.  Additionally, the disability evaluations of each extremity and of hearing loss are on the lower range of the ratings schedule, while the diabetes mellitus disease process itself has little, if any, effect on the Veteran's employability.  This is consistent with the 2014 VA examiner's finding that the Veteran is capable of sedentary activities like a desk job or clerical work, and inconsistent with the claim that the Veteran cannot secure and follow substantially gainful employment in any occupation.

The Board has also taken into consideration the opinion of Dr. Z.E.H that neuropathy, peripheral vascular disease, and bilateral hearing loss make the Veteran eligible for permanent disability because he is unable to drive or walk distances, manipulation of hand for fine motor skills, lack of full functionality of his extremities, lack of grip, falling, and lack of sleep, which would affect his memory.  The Board finds the probative value of this correspondence is minimal.  By its terms, the opinion is equivocal as it states that the Veteran is "eligible" for permanent disability.  Further, it is unclear whether Dr. Z.E.H. is concluding that the Veteran cannot work in any substantially gainful occupation, rather than just his prior occupation.  Moreover, Dr. Z.E.H. does not state that the Veteran is incapable of performing work.  He merely states that the disabilities would affect his work.  Additionally, in a March 2009 statement to the State of California, Dr. Z.E.H. certified that the Veteran is disabled due to rheumatoid arthritis, and in an October 2008 treatment note, Dr. Z.E.H. stated that the Veteran's chronic pain, weakness and fatigue was from rheumatoid arthritis.  In the September 2014 statement, Dr. Z.E.H. now indicates the Veteran is disabled due to diabetes, neuropathy, peripheral artery disease and hearing loss.  This appears to contradict his earlier treatment records and certification.  For the foregoing reasons, the Board finds the opinion lacking in credibility.  

Thus, the most probative evidence is the detailed, reasoned, professional opinion of the VA medical examiner.  The Veteran's and his wife's lay contentions and the opinion of Dr. Z.E.H. are afforded minimal weight as they are inconsistent with other objective evidence and not credible.  Accordingly, the preponderance of the evidence is against a finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service connected disabilities.  For this reason, referral for extra-schedular consideration is not warranted.  See 38 C.F.R. § 4.16(b) (2014).

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


